DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/08/2021 has been entered.

Applicant’s Response
	In Applicant’s response dated 03/08/2021, Applicant amended Claims 1, 3 – 6, 12, 15 and 17 – 19; canceled claims 2 and 20; and argued against all rejections previously set forth in the Office Action dated 12/07/2020. Accordingly, Claims 1, 3 – 12 and 14 – 20 remain pending for examination.
	In light of Applicant’s amendments and remarks the previously set forth rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn.

Status of the Claims
Claims 1, 3 – 12 and 14 – 20 are rejected under 35 U.S.C. 103.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2021 has been entered and considered by the examiner.

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 – 6, 10 – 12 and 14 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Roh et al. (US 2013/0145313)(hereinafter, Roh) in view of Jin et al. (US 2014/0298253) (hereinafter, Jin)(cited in IDS dated 02/13/2020).

Regarding Claim 1, Roh teaches an electronic device (See Roh’s Abstract) comprising:
a housing comprising a first surface and an opposing second surface (see paragraphs [0057] and Figure. 3). Roh teaches a mobile phone having a first surface and a second surface;
a touchscreen display exposed through a first portion of the first surface (see paragraphs [0082]). Roh teaches a smart phone which has a touchscreen exposed through a first portion;
a wireless communication circuit positioned inside the housing (see paragraph [0083]). Roh teaches a wireless communication unit inside the housing unit;
a processor positioned inside the housing and electrically connected to the display and the wireless communication circuit (see paragraph [0089]). Roh teaches a processor processing controls connected to the display; and
a memory positioned inside the housing and electrically connected to the processor, wherein the memory is configured to store instructions that, when executed, cause the processor to (see paragraphs [0094] and [0095]). Roh teaches a memory positioned inside the housing unit processing the controls that control the mobile device:
display a first user interface of a first application program on the display (see paragraph [0108]). Roh teaches displaying a first application on the display with a first user interface;
receive a first user input via the display while the first user interface is displayed (see paragraph [0074]). Roh teaches receiving a first user input while the user interface is being displayed;
wherein, if a portion of content in the first user interface is located within the window and another portion of the content is located outside the window, the entire content including the other portion is moved to the designated region of the display (see figure 3-6 and par 0111 – 0116 and 0125). Roh teaches the content in the user interface is located within the window, all of the content is included in the selected portion of the first user interface),
However, Roh does not specifically disclose:
display, in response to the first user input, a movable and resizable window for selecting a portion of the first user interface; 
receive a second user input for selecting the portion of the first user interface via the display;
in response to the second user input, move the selected portion of the first user interface to a designated region of the display and display an application list in another region of the display, 
receive a third user input for selecting a second application program from the application list via the display; and
in response to the third user input, terminate the displaying of the application list, display the selected portion of the first user interface in the designated region and display at least a portion of a second user interface of the second application program.
Jin teaches a method for displaying a plurality of windows on a display (see Jin’s Abstract). 
display, in response to the first user input, a movable and resizable window for selecting a portion of the first user interface (Jin in par 0164 – 0165, further teaches that the device 1000 may change a location of a window in the window band, based on a user input to the window band, and the device 1000 also may change a size of a window in the window band, based on a user input to the window band. Jin in par 0171 and Fig. 7, teaches an example of moving a location of a window in the window band).
receive a second user input for selecting the portion of the first user interface via the display; in response to the second user input, move the selected portion of the first user interface to a designated region of the display and display an application list in another region of the display (Jin in par 0181 - 0184 and Fig. 9, further teaches a diagram illustrating an example of adding a window to the window band by using an application tray (application list). A user may touch and drag a left edge of a screen of the device 1000 in a right direction. In response to the user touch and drag an application tray 20 that includes icons of a plurality of applications may overlap with the window band).
receive a third user input for selecting a second application program from the application list via the display (Jin in par 0181 - 0184 and Fig. 9, further teaches a user may touch an icon 17 of a camera application in the application tray 20 and drag the touched icon 17 between an area of a boundary between the window 12 and the window 13); and
in response to the third user input, terminate the displaying of the application list, display the selected portion of the first user interface in the designated region and display at least a portion of a second user interface of the second application program (Jin in par 0181 - 0184 and Fig. 9, further teaches a user may touch an icon 17 of a camera application in the application tray 20 and drag the touched icon 17 between an area of a boundary between the window 12 and the window 13. As shown in (c) of figure 9m the device 1000 may execute the camera application and activate a photographing function of the camera application, The device 1000 may display an execution result of the photographing function of the camera .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings of Jin with the teachings as in Roh, to move the selected portion of Roh to a designated area of the screen as disclosed in Jin. The motivation for doing so would have been to provide a method that allow a user to move a window to a desire location within the display (See Jin’s par 0344).

Regarding Claim 3, Roh in view of Jin teaches the limitations contained in parent Claim 1. Roh further teaches:
wherein the instructions further cause the processor to display, in response to the third user input, the at least a portion of the second user interface such that the at least a portion of the second user interface fills the area of the display outside the designated region (see figures 3-5 and paragraphs 0113 – 0116). Roh teaches after the third user input, the second user interface fills the area of the display outside the designated region.

Regarding Claim 4, Roh in view of Jin teaches the limitations contained in parent Claim1. Roh further teaches:
wherein the instructions further cause the processor to receive, prior to receiving the second user input, a fourth user input for changing at least one of the size and position of the window (see paragraph [0110]). Roh teaches receiving a user input to change the size and position of the window.

Regarding Claim 5, Roh in view of Jin teaches the limitations contained in parent Claim 4. Jin further teaches:
determine a length of one of a first side and a second side of the window having a quadrilateral shape to be the length of one side of the display having a rectangular shape; and change the length of the other of the first side and the second side of the window in response to the fourth user input, wherein the first side is perpendicular to the second side (Jin in par 0191 – 0192 and Fig. 11, further teaches an execution result of one application may be displayed in a whole area of a screen of the device 1000. The device 1000 may select a partial area 30 of the whole area of the screen of the device 1000. As a user touches and drags a certain point of the screen of the device 1000, the device 1000 may select the partial area 30 in the whole area of the screen of the device 1000. The device 1000 may generate the window 32 for indicating an execution result displayed on the partial area 30 that was selected. Jin in par 0200, further teaches that the device 1000 may determine a type and the amount of data that indicates the execution result of the application, and adjust a size of the window that displays the execution result).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings of Jin with the teachings as in Roh to move the selected portion of Roh to a designated area of the screen as disclosed in Jin. The motivation for doing so would have been to provide a method that allow a user to move 

Regarding Claim 6, Roh in view of Jin teaches the limitations contained in parent Claim 1. Jin further teaches:
wherein the instructions further cause the processor to receive, after receiving the second user input, a fourth user input for changing at least one of a size and a position of the selected portion of the first user interface (Jin in par 0191 – 0192 and Fig. 11, further teaches an execution result of one application may be displayed in a whole area of a screen of the device 1000. The device 1000 may select a partial area 30 of the whole area of the screen of the device 1000. As a user touches and drags a certain point of the screen of the device 1000, the device 1000 may select the partial area 30 in the whole area of the screen of the device 1000. The device 1000 may generate the window 32 for indicating an execution result displayed on the partial area 30 that was selected. Jin in par 0200, further teaches that the device 1000 may determine a type and the amount of data that indicates the execution result of the application, and adjust a size of the window that displays the execution result).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings of Jin with the teachings as in Roh to move the selected portion of Roh to a designated area of the screen as disclosed in Jin. The motivation for doing so would have been to provide a method that allow a user to move a second window to a desire location within the display and updating the size based on the amount of content (See Jin’s par 0200).

Regarding Claim 10, Roh in view of Jin teaches the limitations contained in parent Claim 1. Roh further teaches: 
a pressure sensor disposed between the touchscreen display and the opposing second surface of the housing, wherein the window is used for display according to an input received from the pressure sensor (see paragraph [0074]). Roh teaches a pressure sensor between the touch screen and second surface and display the result according to the input received from the pressure sensor.

	Regarding Claim 11, Roh in view of Jin teaches the limitations contained in parent Claim 10. Jin further teaches:
wherein the instructions further cause the processor to adjust the size of the window if a touch input force that is received from the pressure sensor is sustained for a predetermined amount of time (Jin in par 0165, further teaches that the device 1000 may change the size of a window in the window band, based on a user input to the window band. For example if a user input of touching an edge of the window for a preset period of time and dragging the touched edge is received, the device 1000 may expand an area of the touched window).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings of Jin with the teachings as in Roh to adjust the size of a window in response to a touch operation as disclosed in Jin. The motivation for doing so would have been to provide a method that allow a user to move 

Regarding Claim 12, Roh in view of Jin teaches the limitations contained in parent Claim 1. Roh further teaches:
wherein the instructions further cause the processor to: 
adjust, if the display mode of the display is a portrait mode, a vertical length of a first side of the window; and adjust, if the display mode of the display is a landscape mode, a horizontal length of a second side of the window, wherein the first side is perpendicular to the second side (see paragraphs [0075], [0110]). Roh teaches adjust the size/position of the windows. The device is about to determine the orientation of the mobile device and based on the determination, the vertical length or the horizontal length is being adjusted.

Regarding Claim 14, Roh in view of Jin teaches the limitations contained in parent Claim 1. Roh further teaches:
wherein the content is a video, an image, a notice board, or a text (see figures 3-6 and paragraphs 0104). Roh teaches content can be text or photos.

Regarding Claim 15, Roh in view of Jin teaches the limitations contained in parent Claim 1. Roh further teaches:
wherein a size and position of the designated region are fixed without change until a fourth user input for releasing the designated region is received 

Regarding Claim 16, Roh in view of Jin teaches the limitations contained in parent Claim 15. Roh further teaches:
wherein the instructions further cause the processor to update the selected portion and display the updated selected portion through the designated region (see paragraph [0110]). Roh teaches the sizes are fixed unless the user input changes the size or position of the area and updating the size/position as the user input is received.

Regarding Claim 17, Roh in view of Jin teaches the limitations contained in parent Claim 15. Roh further teaches:
wherein the instructions further cause the processor to: 
receive a fifth user input through the designated region of the display; and display, in response to the fifth user input, another portion of the user interface outside the selected portion through the designated region (see figure 7a and paragraph 0128). Roh teaches receiving a fourth user input through the designated region and in response, display another portion of the user interface outside the selected portion.

Regarding Claim 18, Roh teaches an electronic device (See Roh’s Abstract) comprising:
a housing configured to include a first surface and an opposing second surface (see paragraphs [0057] and Figure. 3). Roh teaches a mobile phone having a first surface and a second surface facing away from the first surface;
a touchscreen display exposed through a first portion of the first surface (see paragraphs [0082]). Roh teaches a smart phone, which has a touchscreen exposed through a first portion;
a touch sensitive button disposed at a second portion of the first surface (see paragraphs [0082]). Roh teaches a smart phone, which has a touchscreen exposed through a first portion; 
a wireless communication circuit positioned inside the housing (see paragraph [0083]). Roh teaches a wireless communication unit inside the housing unit;
a processor positioned inside the housing and electrically connected to the display, the button and the wireless communication circuit (see paragraph [0089]). Roh teaches a processor processing controls connected to the display; and
a memory positioned inside the housing and electrically connected to the processor, wherein the memory is configured to store instructions that, when executed, cause the processor to (see paragraphs [0094] and [0095]). Roh teaches a memory positioned inside the housing unit processing the controls that control the mobile device:
display a first user interface of a first application program on the display (see paragraph [0108]). Roh teaches displaying a first application on the display with a first user interface;
receive a first user input via the display or the button while the first user interface is displayed (see paragraph [0074]). Roh teaches receiving a first user input while the user interface is being displayed
wherein, if a portion of content in the first user interface is located within the window and another portion of the content is located outside the window, the entire content including the other portion is moved to the designated region of the display (see figure 3-6 and par 0111 – 0116 and 0125). Roh teaches the content in the user interface is located within the window, all of the content is included in the selected portion of the first user interface).
However, Roh does not specifically disclose:
 display, in response to the first user input, a movable and resizable window for selecting a portion of the first user interface; 
receive a second user input for selecting the portion of the first user interface via the display; 
in response to the second user input, move the selected portion of the first user interface to a designated region of the display and display an application list in another region of the display, 
receive a third user input for selecting a second application program from the application list via the display; and
in response to the third user input, terminate the displaying of the application list, display the selected portion of the first user interface in the designated region and display at least a portion of a second user interface of the second application program.
Jin teaches a method for displaying a plurality of windows on a display (see Jin’s Abstract).
display, in response to the first user input, a movable and resizable window for selecting a portion of the first user interface (Jin in par 0164 – 0165, further teaches that the device 1000 may change a location of a window in the window band, based on a user input to the window band, and the device 1000 also may change a size of a window in the window band, based on a user input to the window band. Jin in par 0171 and Fig. 7, teaches an example of moving a location of a window in the window band); 
receive a second user input for selecting the portion of the first user interface via the display; in response to the second user input, move the selected portion of the first user interface to a designated region of the display and display an application list in another region of the display (Jin in par 0181 - 0184 and Fig. 9, further teaches a diagram illustrating an example of adding a window to the window band by using an application tray (application list). A user may touch and drag a left edge of a screen of the device 1000 in a right direction. In response to the user touch and drag an application tray 20 that includes icons of a plurality of applications may overlap with the window band), 
receive a third user input for selecting a second application program from the application list via the display (Jin in par 0181 - 0184 and Fig. 9, further teaches a user may touch an icon 17 of a camera application in the application tray 20 and drag the touched icon 17 between an area of a boundary between the window 12 and the window 13); and
in response to the third user input, terminate the displaying of the application list, display the selected portion of the first user interface in the designated region and display at least a portion of a second user interface of the second application program (Jin in par 0181 - 0184 and Fig. 9, further teaches a user may touch an icon 17 of a camera application in the application tray 20 and drag the touched icon 17 between an area of a boundary between the window 12 and the window 13. As shown in (c) of figure 9m the device 1000 may execute the camera application and activate a photographing function of the camera application, The device 1000 may display an execution result of the photographing function of the camera application. A UI for photographing may be displayed in the window 19). As shown in figure 19, the application tray is remove from the closed and the selected application is displayed in window 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings of Jin with the teachings as in Roh, to move the selected portion of Roh to a designated area of the screen as disclosed in Jin. The motivation for doing so would have been to provide a method that allow a user to move a window to a desire location within the display (See Jin’s par 0344).

Regarding Claim 19, this claim merely recites a method for operating an electronic device as similarly recited in Claim 18. Accordingly, Roh in view of Jin discloses/teaches every limitation of Claim 19, as indicated in the above rejection of Claim 18.

Claims 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Roh, in view of Jin and in further view of May et al., United States Patent Publication 2006/0187338 A1 (hereinafter, May).

Regarding Claim 7, Roh teaches the limitations contained in parent Claim 1.
However, Roh in view of Jin does not specifically disclose a cell phone producing aspect ratios of 16:9 – 22:9.
	May discloses:
wherein the display is configured to have an aspect ratio in the range of 16:9 to 22:9 (see paragraphs [0077] and [0110]). May teaches displaying images/windows on phone having aspect ratio of 18:9 and 19:9. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to utilize the teachings of May with the teachings as in Roh and Jin to include aspect ratios of 18:9 and 19:9 as disclosed in May. The motivation for doing so would have been to provide a wider or narrower displays on a mobile phone, as taught by May (See May par 0077 and 0110).

Regarding Claim 8, Roh in view of Jin and in further view of May teaches the limitations contained in parent Claim 7. May further teaches:
wherein the display is configured to have an aspect ratio in the range of 18:9 to 19:9 (see paragraphs [0077] and [0110]). May teaches displaying images/windows on phone having aspect ratio of 18:9 and 19:9. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to utilize the teachings of May with the teachings as in Roh and Jin to include aspect ratios of 18:9 and 19:9 as disclosed in May. The motivation for doing so would have been to provide a wider or narrower displays on a mobile phone, as taught by May (See May par 0077 and 0110).

Regarding Claim 9, Roh in view of Jin and in May teaches the limitations contained in parent Claim 8. Jin further teaches:
wherein the display has a rectangular shape having a first side, a second side, a third side, and a fourth side, wherein the third side and the fourth side are shorter than the first side and the second side, and wherein the designated region of the display has a rectangular shape and is tangential to a first portion of the first side, a second portion of the second side, and the third side (Jin in par 0191 – 0192 and Fig. 11, further teaches an execution result of one application may be displayed in a whole area of a screen of the device 1000. The device 1000 may select a partial area 30 of the whole area of the screen of the device 1000. As a user touches and drags a certain point of the screen of the device 1000, the device 1000 may select the partial area 30 in the whole area of the screen of the device 1000. The device 1000 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings of Jin with the teachings as in Roh to move the selected portion of Roh to a designated area of the screen as disclosed in Jin. The motivation for doing so would have been to provide a method that allow a user to move a window to a desire location within the display and updating the size based on the amount of content (See Jin’s par 0200).

Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive. 

(1) Applicant argues: that the combination of Roh and Jin fails to teach or suggest all that is recited in the amended independent Claims. Specifically, Claim 1 is amended to recite, in response to the second user input, move the selected portion of the first user interface to a designated region of the display and display an application list in another region of the display, and is further amended to recite receive a third user input for selecting a second application program from the application list via the display; and in response to the third user input, terminate the displaying of the application list, 
The examiner respectfully disagrees.
Roh teaches a method that include a region with content and content outside the region that in response to a double touch, the entire content including the content outside the region is displayed to the user.
As correctly indicated by the applicant in page 10 of applicant’s remarks. Jin describes that a certain area of an execution screen of an application is selected to generate a window in a window band. Specially, Jin describes that a user may touch and drag to select a partial area of the execution screen. An execution result in the selected area is included in a window displayed in a window band.
Specifically, Jin in in par 0181 - 0184 and Fig. 9, teaches that the user is presented with an interface in which the user can touch and drag a left edge of a screen of the device in the right direction and in response an application tray (application list) is presented to the user. As shown in figures 9(a) – 9(b), in response to the application tray been presented to the user the window presented in 9(a) is move to the right, therefore allowing the user to see both windows at the same time. Thus, Jin by allowing the user to touch and drag (second input) and presenting the application tray while moving the first window to the right teaches or suggest “receive a second user input for selecting the portion of the first user interface via the display; in response to the second user input, move the selected portion of the first user interface to a designated region of the display and display an application list in another region of the display” as claimed.
receive a third user input for selecting a second application program from the application list via the display; and in response to the third user input, terminate the displaying of the application list, display the selected portion of the first user interface in the designated region and display at least a portion of a second user interface of the second application program” as claimed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings of Jin with the teachings as in Roh to move the selected portion of Roh to a designated area of the screen as disclosed in Jin. The motivation for doing so would have been to provide a method that allow a user to move a window to a desire location within the display and updating the size based on the amount of content (See Jin’s par 0200).

Applicant's remaining arguments with respect to claims are substantially encompassed in the arguments above, therefore examiner responds with the same rationale.
For at least the foregoing reasons, Examiner maintains prior art rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701.  The examiner can normally be reached on M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL MERCADO/Primary Examiner, Art Unit 2176